IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 ALAN TROY HOUSER,                            : No. 44 WM 2019
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 COURT OF COMMON PLEAS OF                     :
 WESTMORELAND COUNTY,                         :
                                              :
                     Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of September, 2019, the Petition for Writ of Mandamus

and the Application for Leave to File Original Process are DISMISSED. The Prothonotary

is DIRECTED to forward the filings to counsel of record.